Title: To James Madison from Louis-Marie Turreau de Garambouville, 11 June 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 11 Juin 1807.

J’eus l’honneur de vous addresser au mois de Juillet de l’année dernière une dépèche relative à la prise d’un Corsaire français La Félicité, Cape. Marc Moussan, par deux Goelettes américaines Armées, l’Eclipse et le Non Pareil, Capitaines Frazer & Bishop, appartenant aux nommés Wilson et Tenant, Négociants domiciliés à Baltimore  J’avais lieu de croire, à la manière dont le Gouvernement recueillit ma plainte, qu’une justice prompte et qui ne pouvait être trop Sévère ferait raison au Cape. Moussan de la prise de Son Bâtiment armé en guerre par autorisation du Gouvernement & portant Son pavillon, et des pertes énormes qu’il a Souffertes; des Vexations et des mauvais traitements qu’on lui a fait éprouver alors même qu’il était grièvement blessé, désarmé & Son Bâtiment rendu.
La Copie de trois pièces que je joins à cette dépèche, Monsieur, vous instruiront des evènements qui ont eu lieu depuis que j’ai invoqué la justice du Gouvernement fédéral pour la Vengeance d’un attentat dont l’histoire des plus vils forbans offre rarement des exemples
Vous apprendrez, Monsieur, que non Seulement le Capitaine Marc Moussan n’a pas obtenu justice, mais qu’on L’a même imprisonné, pour avoir capturé un bâtiment jugé de bonne prise par un tribunal français.
 Je ne me permettrai pas de pressentir les mesures que va devoir prendre le Gouvernement fédéral pour arrêter les Suites d’une prosécution dont il est difficile d’appercevoir le terme; Mais je vous prie, Monsieur, de me faire Connaître Sa détermination le plus tôt possible; parceque tous ces faits Sont encore ignorés de mon Gouvernement & que je ne puis plus, Sans compromettre mon devoir, defferer de l’en instruire.  Agréez, je vous prie, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

